July 1, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus State Municipal Bond Funds File No. 811-4906 -Dreyfus Connecticut Fund -Dreyfus Massachusetts Fund -Dreyfus Pennsylvania Fund Dear Sir/Madam, Transmitted for filing is Form N-CSR for the above-referenced Registrant for the fiscal year ended April 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-8023. Very truly yours, /s/ Zachary R. Barker Zachary R. Barker, Paralegal ZB/ Enclosures
